Citation Nr: 0531463	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), including claimed as a residual of 
Agent Orange exposure.

3.  Entitlement to service connection for a psychiatric 
disorder to include bipolar disorder, including claimed as a 
residual of Agent Orange exposure.

4.  Entitlement to service connection for osteoarthritic 
change involving the right acromioclavicular joint.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for chronic lymphocytic 
leukemia, including claimed as a residual of Agent Orange 
exposure.

7.  Entitlement to service connection for a skin disability, 
to include chloracne and acne vulgaris, including claimed as 
a residual of Agent Orange exposure. 
8.  Entitlement to service connection for right submandibular 
lymphadenopathy with an asymmetrically enlarged right 
submandibular gland, including claimed as a residual of Agent 
Orange exposure.

9.  Entitlement to service connection for a cardiovascular-
renal disorder, to include: coronary artery disease, 
endocarditis and hypertension, including claimed as secondary 
to service-connected type II diabetes mellitus and as a 
residual of Agent Orange exposure.

10.  Entitlement to service connection for a respiratory 
disorder, to include: asthma, bronchitis, bronchiectasis, 
respiratory cancer, chronic obstructive pulmonary disease 
(COPD) and calcified granuloma in the right lower lung field, 
including claimed as a residual of Agent Orange exposure.

11.  Entitlement to service connection for a disability of 
the lower extremities, to include dysthesia of the left thigh 
and acute and subacute peripheral neuropathy, including 
claimed as a residual of Agent Orange exposure.

12.  Entitlement to service connection for a disorder 
manifested by blackouts and dizziness, to include epilepsy.

13.  Entitlement to service connection for Bell's palsy, 
including claimed as secondary to service-connected diabetes 
mellitus and as a residual of Agent Orange exposure.

14.  Entitlement to an effective date earlier than May 28, 
1997, for entitlement to service connection for diabetes 
mellitus.

15.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for defective vision.

16.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for left ear hearing loss, 
including claimed as secondary to service-connected diabetes 
mellitus.

17.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

18.  Entitlement to a temporary total disability rating for 
service-connected diabetes mellitus based on a period of 
hospitalization or due to convalescence.

19.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of numerous rating decisions issued by the 
Department of Veterans Affairs (VA).  
The VA Regional Office (RO) in Waco, Texas had original 
jurisdiction.  During the course of his appeal the veteran 
moved from Texas to Oklahoma, and for a time the Muskogee RO 
had jurisdiction over the case until he returned to Texas in 
January 2001.  The Houston RO now has jurisdiction over the 
veteran's claims.  



Procedural history

The veteran served on active duty in the United States Army 
from May 1966 to May 1968, including service in the Republic 
of Vietnam.  

[The Board notes that the veteran had a second period of 
active service from July 1975 to December 1986; however, 
discharge from that period of service was found to be under 
dishonorable conditions, and is a bar to payment of VA 
benefits with regard to any such benefits that would accrue 
for service during that period.  See 38 C.F.R. § 3.12(b) 
(2005).]

In June 1992, the veteran filed claims of entitlement to 
service connection for diabetes, left ear hearing loss, 
defective vision and residuals of exposure to Agent Orange.  
These claims were denied in an August 1992 rating decision.  
The veteran appealed this decision to the Board.

In November 1994, the Board denied the claims of entitlement 
to service connection for hearing loss in the left ear, 
defective vision and diabetes.  The claim of entitlement to 
service connection for residuals of Agent Orange was remanded 
by the Board for further evidentiary development in January 
2000 for additional procedural development, specifically the 
issuance of a statement of the case (SOC).  After this 
development was completed, the case was returned to the 
Board.  In an April 2001 decision, the Board issued a 
decision which denied entitlement to service connection for 
residuals of Agent Orange exposure, specifically chloracne, 
cardiovascular disability, bipolar disorder, PTSD, diabetes 
mellitus and a disability of the lower extremities.  

The veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  Prior to the promulgation of a decision by the 
Court, a decision review officer at the Waco RO granted 
service connection for diabetes due to exposure to herbicides 
in service in a July 2002 decision; 
a 20 percent disability rating was assigned.  

In a July 2002 statement, the veteran filed a notice of 
disagreement with the initial 20 percent disability rating 
assigned to his service-connected diabetes mellitus; at that 
time the veteran also filed numerous claims, including 
entitlement to service connection for coronary artery 
disease, a dental disability, PTSD and acne vulgaris and a 
claim to reopen his previously denied claim of entitlement to 
service connection for loss of vision.  These six claims were 
denied in an August 2002 rating decision, which the veteran 
appealed to the Board.  

In a March 2004 rating decision, the RO denied the following 
claims: entitlement to an earlier effective date for the 
grant of service connection for diabetes mellitus, 
entitlement to a temporary total disability rating for 
diabetes mellitus, entitlement to TDIU and entitlement to 
service connection for asthma, arthritis, epilepsy, 
bronchitis, endocarditis, a lump in the throat, 
bronchiectasis, bipolar disorder, a mass in the right lung, 
dysesthesia of the left thigh, blackouts and dizziness, COPD, 
cardiovascular-renal disease with hypertension, respiratory 
cancer, Bell's palsy, acute and subacute peripheral 
neuropathy and chronic lymphocytic leukemia.  The March 2004 
rating decision also denied that new and material evidence 
had been submitted which was sufficient to reopen the 
veteran's previously-denied claim of entitlement to service 
connection for left ear hearing loss.  The veteran appealed 
this decision.

In a January 2005 rating decision, the RO denied service 
connection for sleep apnea.  The veteran also appealed this 
decision.  

In a Memorandum Decision dated February 8, 2005, the Court 
dismissed the veteran's claim as to entitlement to service 
connection for diabetes mellitus, as such had been granted by 
the RO in the above-mentioned July 2002 rating decision.  
Additionally, the Court remanded the claim of entitlement to 
service connection for residuals of Agent Orange exposure 
because the Board failed to ensure that the RO complied with 
instructions in the November 1994 Board remand.  



Clarification of issues on appeal

As evidenced above, this case has a complex procedural 
history.  When the claims folder reached the Board after the 
Court's February 2005 remand, there was only one appeal 
listed under the current docket number.  Further 
investigation, however, revealed that the veteran had 
numerous other issues as to which an appeal had been 
perfected, with two additional docket numbers assigned.  A 
review of the record indicated that a number of the veteran's 
claims were duplicative, with some merely stating a different 
theory of entitlement for the same claimed disability.  
For example, the claim of entitlement to service connection 
for bipolar disorder was claimed as a residual of Agent 
Orange exposure and eventually was subject to the Court's 
remand.  However, the veteran filed a claim of entitlement to 
service connection for bipolar disorder on a direct basis, 
which was denied by the RO in a March 2004 action.  

The Board notes that a new theory of causation does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) [a different etiological theory underlying a 
claimed disorder does not constitute a new claim].  
Therefore, in the interest of clarity, the Board has 
consolidated numerous issues which were certified as being on 
appeal.  See 38 C.F.R. § 19.35 (2004) [a VA Form 8, 
certification of appeal, is issued by an RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue].  The Board believes 
the issues currently on appeal are as stated on the first 
three pages of this action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran contends that his service-connected diabetes 
mellitus should be rated higher than its currently assigned 
20 percent disability rating.  He is also seeking entitlement 
to service connection for a number of claimed disabilities, 
including previously denied claims of entitlement to service 
connection for defective vision and left ear hearing loss.  
He seeks an earlier effective date for entitlement to service 
connection for diabetes mellitus, entitlement to TDIU, and 
entitlement to a temporary 100 percent rating based on a 
period of hospitalization or due to convalescence.  

For reasons stated immediately below, the Board finds that a 
remand is necessary in order to ensure proper evidentiary and 
procedural development.

Reasons for remand

The VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

A review of the record indicates that the veteran received 
VCAA letters in July 2002, June 2003, July 2003 and August 
2003.  The Board finds that these VCAA letters did not 
provide the veteran with complete VCAA notice.  Specifically, 
the July 2002 VCAA referred to the veteran's increased rating 
claim for service-connected diabetes mellitus, but did not 
refer to the evidentiary requirements for increased rating 
claims.  The June 2003 VCAA letter incorrectly informed the 
veteran that his claims for entitlement to service connection 
for bipolar disorder and hearing loss had been denied in a 
November 2002 rating decision.  Indeed, the veteran's claim 
for bipolar disorder had not been adjudicated for service 
connection but instead for non service-connected pension 
benefits in rating actions dated in February 1999 and 
November 2002; the veteran's left ear hearing loss claim had 
been denied by the Board in November 1994.  

Additionally, none of the above-mentioned VCAA letters 
mentioned the evidentiary requirements for dental claims, 
PTSD claims or earlier effective dates; and the letters 
completely failed to mention the veteran's claims for: 
entitlement to service connection for a dental disability, 
PTSD, sleep apnea, skin disability, an earlier effective date 
for entitlement to service connection for diabetes mellitus 
and whether new and material evidence has been submitted 
which is sufficient to reopen the previously denied claim of 
entitlement to service connection for defective vision.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.

The Court's remand

As noted in the Introduction above, in its Memorandum 
Decision dated February 8, 2005, the Court remanded the 
claims of entitlement to service connection for residuals of 
Agent Orange exposure because the Board failed to ensure that 
the RO complied with instructions in the November 1994 Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[the Court held that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  In this case, another remand is 
necessary pursuant to the Court's Memorandum Decision.  

The Court noted that the Board asked in the November 1994 
remand instructions that the veteran's claims folder be made 
available to the examiners prior to any examination and also 
that the VA examiners "report the degree of functional 
impairment resulting from all identified disorders."  See 
the Court's February 8, 2005 Order, page 6 and the Board's 
November 22, 1994 Decision, page 13.  Review of the claims 
folder shows that, in response to the November 1994 remand 
instructions, the veteran was scheduled for a number of VA 
examinations in May 1997.  Only one of the VA examiners, 
namely the psychiatrist who examined the veteran for PTSD, 
indicated a review of the veteran's claims folder prior to 
completing an examination of the veteran.  The other VA 
examiner [who performed the veteran's Agent Orange, diseases 
of the heart, general medical, miscellaneous neurological 
disorders, peripheral nerves and skin (other than scars) 
examinations] did not indicate whether or not the veteran's 
claims folder was made available to him prior to the 
veteran's examinations.  One exception was the peripheral 
nerves examination report, where the examiner indicated that 
prior nerve-conduction studies were available in the claims 
file; however, he did not indicate review thereof.  

Additionally, the Court found that the Board failed to ensure 
that the VA examiners reported the "degree of functional 
impairment resulting from all identified disorders" in any 
of the VA examinations, as none of the VA examinations 
included an analysis of the veteran's functional impairment.  
See the Court's February 8, 2005 Order, page 6 and the 
Board's November 22, 1994 Decision, page 13.
 
Accordingly, the Board is remanding the case for a new VA 
Agent Orange examination pursuant to the Court's February 
2005 Memorandum Decision.

The Board notes that a number of the claims on appeal are not 
subject to the Court's decision.  However, some of those 
issues are clearly inextricably intertwined with the claim of 
entitlement to service connection for residuals of Agent 
Orange exposure, as the veteran has claimed this theory of 
entitlement for a number of his service connection claims.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  The new Agent Orange examination called for in 
the Memorandum Decision is likely to produce evidence that is 
directly pertinent to those issues.  In any event, all claims 
are being remanded for proper VCAA notice as detailed above.

De novo adjudication of two issues

In the August 2002 rating decision, the RO identified the 
veteran's service connection claims for PTSD and acne 
vulgaris as claims to reopen previously denied decisions.  
The claims were denied on that basis.  However, after a 
review of the record, the Board has not identified a prior 
denial of service connection for these two claimed 
disabilities.  Of record is a February 1999 rating decision 
denying nonservice connected pension benefits, where PTSD and 
acne vulgaris were discussed.  That decision noted: "see 
SSOC dated 2/8/99."  The February 8, 1999 SSOC concerned the 
veteran's claim for entitlement to service connection for 
Agent Orange residuals, not PTSD and acne vulgaris.    

Therefore, the veteran's claims of entitlement to service 
connection for PTSD and acne vulgaris have not been 
adjudicated in the first instance, and the Board may not do 
so.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board 
does not have jurisdiction of issues not yet adjudicated by 
the RO].  The agency of original jurisdiction must adjudicate 
these two claim of entitlement to service connection on a de 
novo basis, without regard to the finality of any previous 
denial.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a VCAA 
letter which specifically informs him 
of the legal requirements for 
increased rating claims, service 
connection claims, dental claims, 
earlier effective date claims, TDIU 
claims, temporary total disability 
rating claims, and claims to reopen in 
general, as well as the kinds of 
evidence he needs to submit and that 
which will be obtained by VA.

2.  The veteran's VA claims folder 
should be referred to a physician with 
appropriate expertise to determine the 
existence, nature and extent of any 
disability as a result of exposure to 
herbicide agents in service.  The 
examiner should specifically report 
the degree of functional impairment 
resulting from all identified 
disorders.  The veteran's VA claims 
folder and a copy of this REMAND 
should be provided to the physician, 
who should acknowledge receipt and 
review thereof.  The examiner should 
be asked to review the veteran's 
medical history and to provide an 
opinion as to etiology for any 
diagnosed condition found on 
examination.  In particular, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that such disorder is related to 
the veteran's military service from 
May 1966 to May 1968, to include 
presumed exposure to herbicides in 
Vietnam.

3.  After undertaking any development 
action it deems to be appropriate, VBA 
should adjudicate the veteran's 
claims, taking into consideration any 
and all evidence which has been added 
to the record since its last 
adjudicative action.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

